Case 1:19-cv-05949-MKB-RML Document 1 Filed 10/22/19 Page 1 of 15 PageID #: 1




THE ROSEN LAW FIRM, P.A.
Phillip Kim, Esq. (PK 9384)
Laurence M. Rosen, Esq. (LR 5733)
275 Madison Ave., 40th Floor
New York, New York 10016
Telephone: (212) 686-1060
Fax: (212) 202-3827
Email: pkim@rosenlegal.com
        lrosen@rosenlegal.com

Counsel for Plaintiff

                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK

 JUSTIN DEMARCO, Individually and on                Case No:
 behalf of all others similarly situated,
                                                    CLASS ACTION COMPLAINT FOR
        Plaintiff,                                  VIOLATIONS OF THE FEDERAL
                                                    SECURITIES LAWS
        v.
                                                    JURY TRIAL DEMANDED
 PARETEUM CORPORATION, ROBERT
 TURNER, and EDWARD O’DONNELL,

        Defendants.


       Plaintiff Justin DeMarco (“Plaintiff”), individually and on behalf of all other persons

similarly situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s complaint against

Defendants (defined below), alleges the following based upon personal knowledge as to

Plaintiff and Plaintiff’s own acts, and information and belief as to all other matters, based upon,

inter alia, the investigation conducted by and through his attorneys, which included, among

other things, a review of the Defendants’ public documents, conference calls and

announcements made by Defendants, United States Securities and Exchange Commission

(“SEC”) filings, wire and press releases published by and regarding Pareteum Corporation

(“Pareteum” or the “Company”), and information readily obtainable on the Internet. Plaintiff



                                                1
Case 1:19-cv-05949-MKB-RML Document 1 Filed 10/22/19 Page 2 of 15 PageID #: 2




believes that substantial evidentiary support will exist for the allegations set forth herein after a

reasonable opportunity for discovery.

                                  NATURE OF THE ACTION

       1.      This is a class action on behalf of persons or entities who purchased or otherwise

acquired publicly traded Pareteum securities between March 12, 2019 and October 21, 2019,

inclusive (the “Class Period”). Plaintiff seeks to recover compensable damages caused by

Defendants’ violations of the federal securities laws under the Securities Exchange Act of 1934

(the “Exchange Act”).

                                 JURISDICTION AND VENUE

       2.      The claims asserted herein arise under and pursuant to Sections 10(b) and 20(a)

of the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder

by the SEC (17 C.F.R. § 240.10b-5).

       3.      This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331, and Section 27 of the Exchange Act (15 U.S.C. § 78aa).

       4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b) and

Section 27 of the Exchange Act (15 U.S.C. § 78aa(c)) as the the alleged misstatements entered

and the subsequent damages took place in this judicial district.

       5.      In connection with the acts, conduct and other wrongs alleged in this complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the United States mails, interstate telephone communications and

the facilities of the national securities exchange.




                                                  2
Case 1:19-cv-05949-MKB-RML Document 1 Filed 10/22/19 Page 3 of 15 PageID #: 3




                                           PARTIES
       6.     Plaintiff, as set forth in the accompanying certification, incorporated by reference

herein, purchased Pareteum securities during the Class Period and was economically damaged

thereby.

       7.     Defendant Pareteum purports to operate a communications cloud services

platform in Europe and internationally. The Company’s platform purports to provide mobility,

messaging, and security services and applications, with a single-sign-on, application program

interface (API), and software development suite. Paretuem is incorporated in Delaware and its

principal executive offices are located at 1185 Avenue of the Americas, New York, NY 10036.

Pareteum’s shares trade on the NASDAQ under the ticker symbol “TEUM.”

       8.     Defendant Robert Turner (“Turner”) founded the Company, and has served as
the Company’s Chief Executive Officer (“CEO”) and Chairman of the Board of Directors
throughout the Class Period.
       9.     Defendant Edward O'Donnell (“O'Donnell”) has served as the Company’s Chief

Financial Officer (“CFO”) throughout the Class Period.

       10.    Defendants Turner and O'Donnell are collectively referred to herein as the

“Individual Defendants.”

       11.    Each of the Individual Defendants:

              (a)     directly participated in the management of the Company;

              (b)     was directly involved in the day-to-day operations of the Company at the

                      highest levels;

              (c)     was privy to confidential proprietary information concerning the

                      Company and its business and operations;




                                               3
Case 1:19-cv-05949-MKB-RML Document 1 Filed 10/22/19 Page 4 of 15 PageID #: 4




               (d)     was directly or indirectly involved in drafting, producing, reviewing

                       and/or disseminating the false and misleading statements and information

                       alleged herein;

               (e)     was directly or indirectly involved in the oversight or implementation of

                       the Company’s internal controls;

               (f)     was aware of or recklessly disregarded the fact that the false and

                       misleading statements were being issued concerning the Company;

                       and/or

               (g)     approved or ratified these statements in violation of the federal securities

                       laws.

       12.     Pareteum is liable for the acts of the Individual Defendants and its employees

under the doctrine of respondeat superior and common law principles of agency because all of

the wrongful acts complained of herein were carried out within the scope of their employment.

       13.     The scienter of the Individual Defendants and other employees and agents of the

Company is similarly imputed to Pareteum under respondeat superior and agency principles.

       14.     Defendants Pareteum and the Individual Defendants are collectively referred to

herein as “Defendants.”

                               SUBSTANTIVE ALLEGATIONS
                                Materially False and Misleading
                           Statements Issued During the Class Period
       15.     On March 12, 2019, the Company reported earnings for the quarter and fiscal

year ended December 31, 2018, reporting $14.3 million in total revenue for the quarter and

$32.4 million in total revenue for the fiscal year.

       16.     On March 18, 2019, the Company filed a Form 10-K with the SEC, which

provided its financial results and position for the fiscal year ended December 31, 2018 (the

                                                  4
Case 1:19-cv-05949-MKB-RML Document 1 Filed 10/22/19 Page 5 of 15 PageID #: 5




“2018 10-K”). The 2018 10-K was signed by Defendants Turner and O’Donnell. The 2018 10-K

contained signed certifications pursuant to the Sarbanes-Oxley Act of 2002 (“SOX”) by

Defendants Turner and O’Donnell attesting to the accuracy of financial reporting, the disclosure

of any material changes to the Company’s internal control over financial reporting and the

disclosure of all fraud.

        17.     The Company’s 2018 10-K stated that the following regarding revenue
recognition:
        For the mobile solutions services the Company recognizes revenues from
        customers accessing our cloud-based application suite in two different service
        offerings, namely managed services and bundled services.

        For managed services, revenues are recognized for network administration
        services provided to end users on behalf of Mobile Network Operators (MNO)
        and virtual Mobile Network Operators (MVNO’s). Managed service revenues are
        recognized monthly based on an average number of end-users managed and
        calculated on a pre-determined service fee per user. For bundled services, the
        Company provides both network administration as well as mobile airtime
        management services. Revenues for bundled services are recognized monthly
        based on an average number of end-users managed and mobile air time and
        calculated based on a pre-determined service fee. Technical services that meet the
        criteria to be separated as a separate unit of accounting are recognized as the
        services are performed. Otherwise they are deferred and recognized over the
        contract term. Our arrangements with customers do not provide the customer with
        the right to take possession of the software supporting the cloud-based application
        service at any time.

        Telecommunication revenues were recognized when delivery occurred based on a
        pre-determined rate and number of user minutes and number of calls that the
        Company has managed in a given month.

        Professional services and other revenue include fees from consultation services to
        support the business process mapping, configuration, data migration, integration
        and training. Amounts that have been invoiced are recorded in accounts
        receivable and in net billings in excess of revenues or revenue, depending on
        whether the revenue recognition criteria have been met. Revenue for professional
        and consulting services in connection with an implementation or implantation of a
        new customer that is deemed not to have stand-alone value is recognized over the
        contractual period commencing when the subscription service is made available to
        the customer. Revenue from other professional services that provide added value
        such as new features or enhancements to the platform that are deemed to have

                                                5
Case 1:19-cv-05949-MKB-RML Document 1 Filed 10/22/19 Page 6 of 15 PageID #: 6




       standalone value to the customer or are sold separately from the original hosting
       arrangement, are deferred and revenue recognition occurs when the feature is
       activated.

       The Company used revenue recognition standards for ASC 605 for the year ended
       December 31, 2017 and adopted the revenue recognition standards for ASC 606
       beginning on January 1, 2018 using the modified retrospective transition method
       and applied these standards for the full year ended December 31, 2018.

       18.     On May 7, 2019, the Company announced earnings for the first quarter of 2019,

reporting $23 million in total revenue.

       19.     On May 10, 2019, the Company filed a Form 10-Q with the SEC, which

provided its financial results and position for the quarter ended March 31, 2019 (the “1Q 2019

10-Q”). The 1Q 2019 10-Q was signed by Defendants Turner and O’Donnell. The 1Q 2019 10-

Q contained signed SOX certifications by Defendants Turner and O’Donnell attesting to the

accuracy of financial reporting, the disclosure of any material changes to the Company’s

internal control over financial reporting and the disclosure of all fraud.

       20.     On August 6, 2019, the Company announced earnings for the second quarter of

2019, reporting $34.1 million in total revenue.

       21.     On August 9, 2019, the Company filed a Form 10-Q with the SEC, which

provided its financial results and position for the quarter ended June 30, 2019 (the “2Q 2019 10-

Q”). The 2Q 2019 10-Q was signed by Defendants Turner and O’Donnell. The 2Q 2019 10-Q

contained signed SOX certifications by Defendants Turner and O’Donnell attesting to the

accuracy of financial reporting, the disclosure of any material changes to the Company’s

internal control over financial reporting and the disclosure of all fraud.

       22.     The statements contained in ¶¶15-21 were materially false and/or misleading

because they misrepresented and failed to disclose the following adverse facts pertaining to the

Company’s business, operations and prospects, which were known to Defendants or recklessly

                                                  6
Case 1:19-cv-05949-MKB-RML Document 1 Filed 10/22/19 Page 7 of 15 PageID #: 7




disregarded by them. Specifically, Defendants made false and/or misleading statements and/or

failed to disclose that: (1) Pareteum improperly and inaccurately recognized revenue for certain

customer transactions; (2) Pareteum’s financial statements for the fiscal year ending December

31, 2018 and quarters of ending March 31, 2019 and June 30, 2019 were false and could not be

relied on; and (3) consequently, Pareteum’s public statements were materially false and

misleading and/or lacked a reasonable basis at all relevant times.

                             THE TRUTH BEGINS TO EMERGE

       23.     On October 21, 2019, after the market closed, Pareteum issued a press release

that the Company would restate its previously issued financial statements for full year FY 2018,

and the first and second quarter 2019. The press release stated, in relevant part:

       NEW YORK, NY – October 21, 2019 – Pareteum Corporation (Nasdaq:
       TEUM) today announced that the Company will restate its previously issued
       consolidated financial statements as of and for the full year ended December 31,
       2018, and interim periods ended March 31, 2019 and June 30, 2019. This decision
       was approved by the Company’s Board of Directors upon the recommendation of
       the Company’s Audit Committee, and after consultation with management and
       the Company’s independent registered public accounting firm.

       Investors should no longer rely upon the Company’s previously released financial
       statements for the time periods cited above. Similarly, related press releases,
       earnings releases, and investor communications describing the Company’s
       financial statements for these periods should no longer be relied upon.

       The decision to restate these financial statements is based on the Company’s
       conclusion that certain revenues recognized during 2018 and 2019 should not
       have been recorded during that period. For certain customer transactions, the
       Company may have prematurely or inaccurately recognized revenue. These
       restatements should not impact historical cash or cash equivalents based upon the
       current review. At the present time, the restatements are expected to impact
       Revenue, Cost of Service, Operating Income, Net Loss, Accounts Receivable and
       other Balance Sheet line items. While the Company’s analysis is still underway,
       the Company currently estimates the revenue impact for the full year 2018 to be
       a reduction of approximately $9 million. For the first half of 2019, the
       Company currently estimates the revenue impact to be a reduction of
       approximately $24 million.



                                                 7
Case 1:19-cv-05949-MKB-RML Document 1 Filed 10/22/19 Page 8 of 15 PageID #: 8




       At this time, the Company has not fully completed its review and the expected
       financial impact of the restatement described above is preliminary and subject to
       change. The Company cannot predict the aggregate amount of revenue that will
       ultimately be restated, whether additional periods beyond those referenced above
       will be affected, and the final outcome or timing of the Company's filing of
       restated financial statements for the affected annual and quarterly periods. Until
       the full magnitude of these transactions is analyzed and understood, the Company
       cannot provide forward guidance, and expects financial results for the second half
       and full year 2019 will be materially below current analysts’ estimates.

       (Emphasis added.)

       24.     On this news, shares of Pareteum fell $0.4401 per share or over 59% to close at

$0.2992 per share on October 22, 2019.

       25.     As a result of Defendants’ wrongful acts and omissions, and the precipitous

decline in the market value of the Company’s common shares, Plaintiff and other Class

members have suffered significant losses and damages.

                      PLAINTIFF’S CLASS ACTION ALLEGATIONS
       26.     Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a class consisting of all persons other than defendants

who acquired Pareteum securities publicly traded on NASDAQ during the Class Period, and

who were damaged thereby (the “Class”). Excluded from the Class are Defendants, the officers

and directors of Pareteum, members of the Individual Defendants’ immediate families and their

legal representatives, heirs, successors or assigns and any entity in which Officer or Director

Defendants have or had a controlling interest.

       27.     The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, Pareteum securities were actively traded on

NASDAQ. While the exact number of Class members is unknown to Plaintiff at this time and

can be ascertained only through appropriate discovery, Plaintiff believes that there are hundreds,

if not thousands of members in the proposed Class.

                                                 8
Case 1:19-cv-05949-MKB-RML Document 1 Filed 10/22/19 Page 9 of 15 PageID #: 9




       28.     Plaintiff’s claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by defendants’ wrongful conduct in violation of

federal law that is complained of herein.

       29.     Plaintiff will fairly and adequately protect the interests of the members of the

Class and has retained counsel competent and experienced in class and securities litigation.

Plaintiff has no interests antagonistic to or in conflict with those of the Class.

       30.     Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

       •       whether the Exchange Act were violated by Defendants’ acts as alleged herein;

       •       whether statements made by Defendants to the investing public during the Class

               Period misrepresented material facts about the financial condition and business

               Pareteum;

       •       whether Defendants’ public statements to the investing public during the Class

               Period omitted material facts necessary to make the statements made, in light of

               the circumstances under which they were made, not misleading;

       •       whether the Defendants caused Pareteum to issue false and misleading SEC

               filings during the Class Period;

       •       whether Defendants acted knowingly or recklessly in issuing false and SEC

               filing;

       •       whether the prices of Pareteum’s securities during the Class Period were

               artificially inflated because of the Defendants’ conduct complained of herein;

               and


                                                  9
Case 1:19-cv-05949-MKB-RML Document 1 Filed 10/22/19 Page 10 of 15 PageID #: 10




         •         whether the members of the Class have sustained damages and, if so, what is the

                   proper measure of damages.

         31.       A class action is superior to all other available methods for the fair and efficient

 adjudication of this controversy since joinder of all members is impracticable. Furthermore, as

 the damages suffered by individual Class members may be relatively small, the expense and

 burden of individual litigation make it impossible for members of the Class to individually

 redress the wrongs done to them. There will be no difficulty in the management of this action as

 a class action.

         32.       Plaintiff will rely, in part, upon the presumption of reliance established by the

 fraud-on-the-market doctrine in that:

         •         Pareteum shares met the requirements for listing, and were listed and actively

                   traded on NASDAQ, a highly efficient and automated market;

         •         As a public issuer, Pareteum filed periodic public reports with the SEC and

                   NASDAQ;

         •         Pareteum regularly communicated with public investors via established market

                   communication mechanisms, including through the regular dissemination of

                   press releases via major newswire services and through other wide-ranging

                   public disclosures, such as communications with the financial press and other

                   similar reporting services; and

         •         Pareteum was followed by a number of securities analysts employed by major

                   brokerage firms who wrote reports that were widely distributed and publicly

                   available.




                                                     10
Case 1:19-cv-05949-MKB-RML Document 1 Filed 10/22/19 Page 11 of 15 PageID #: 11




          33.    Based on the foregoing, the market for Pareteum securities promptly digested

 current information regarding Pareteum from all publicly available sources and reflected such

 information in the prices of the shares, and Plaintiff and the members of the Class are entitled to

 a presumption of reliance upon the integrity of the market.

          34.    Alternatively, Plaintiff and the members of the Class are entitled to the

 presumption of reliance established by the Supreme Court in Affiliated Ute Citizens of the State

 of Utah v. United States, 406 U.S. 128 (1972), as Defendants omitted material information in

 their Class Period statements in violation of a duty to disclose such information as detailed

 above.

                                            COUNT I
            For Violations of Section 10(b) And Rule 10b-5 Promulgated Thereunder
                                     Against All Defendants
          35.    Plaintiff repeats and realleges each and every allegation contained above as if
 fully set forth herein.
          36.    This Count is asserted against Defendants is based upon Section 10(b) of the
 Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the SEC.
          37.     During the Class Period, Defendants, individually and in concert, directly or

 indirectly, disseminated or approved the false statements specified above, which they knew or

 deliberately disregarded were misleading in that they contained misrepresentations and failed to

 disclose material facts necessary in order to make the statements made, in light of the

 circumstances under which they were made, not misleading.

          38.    Defendants violated §10(b) of the 1934 Act and Rule 10b-5 in that they:

                 •         employed devices, schemes and artifices to defraud;




                                                  11
Case 1:19-cv-05949-MKB-RML Document 1 Filed 10/22/19 Page 12 of 15 PageID #: 12




                   •      made untrue statements of material facts or omitted to state material facts

                          necessary in order to make the statements made, in light of the

                          circumstances under which they were made, not misleading; or

                   •      engaged in acts, practices and a course of business that operated as a fraud

                          or deceit upon plaintiff and others similarly situated in connection with

                          their purchases of Pareteum securities during the Class Period.

        39.        Defendants acted with scienter in that they knew that the public documents and

 statements issued or disseminated in the name of Pareteum were materially false and

 misleading; knew that such statements or documents would be issued or disseminated to the

 investing public; and knowingly and substantially participated, or acquiesced in the issuance or

 dissemination of such statements or documents as primary violations of the securities laws.

 These defendants by virtue of their receipt of information reflecting the true facts of Pareteum,

 their control over, and/or receipt and/or modification of Pareteum’s allegedly materially

 misleading statements, and/or their associations with the Company which made them privy to

 confidential proprietary information concerning Pareteum, participated in the fraudulent scheme

 alleged herein.

        40.        Individual Defendants, who are the senior officers and/or directors of the

 Company, had actual knowledge of the material omissions and/or the falsity of the material

 statements set forth above, and intended to deceive Plaintiff and the other members of the Class,

 or, in the alternative, acted with reckless disregard for the truth when they failed to ascertain and

 disclose the true facts in the statements made by them or other Pareteum personnel to members

 of the investing public, including Plaintiff and the Class.




                                                  12
Case 1:19-cv-05949-MKB-RML Document 1 Filed 10/22/19 Page 13 of 15 PageID #: 13




           41.   As a result of the foregoing, the market price of Pareteum securities was

 artificially inflated during the Class Period. In ignorance of the falsity of Defendants’

 statements, Plaintiff and the other members of the Class relied on the statements described

 above and/or the integrity of the market price of Pareteum securities during the Class Period in

 purchasing Pareteum securities at prices that were artificially inflated as a result of Defendants’

 false and misleading statements.

           42.   Had Plaintiff and the other members of the Class been aware that the market

 price of Pareteum securities had been artificially and falsely inflated by Defendants’ misleading

 statements and by the material adverse information which Defendants did not disclose, they

 would not have purchased Pareteum securities at the artificially inflated prices that they did, or

 at all.

           43.   As a result of the wrongful conduct alleged herein, Plaintiff and other members

 of the Class have suffered damages in an amount to be established at trial.

           44.   By reason of the foregoing, Defendants have violated Section 10(b) of the 1934

 Act and Rule 10b-5 promulgated thereunder and are liable to the plaintiff and the other members

 of the Class for substantial damages which they suffered in connection with their purchase of

 Pareteum securities during the Class Period.

                                            COUNT II
                         Violations of Section 20(a) of the Exchange Act
                               Against the Individual Defendants
           45.   Plaintiff repeats and realleges each and every allegation contained in the

 foregoing paragraphs as if fully set forth herein.

           46.   During the Class Period, the Individual Defendants participated in the operation

 and management of Pareteum, and conducted and participated, directly and indirectly, in the

 conduct of Pareteum’s business affairs. Because of their senior positions, they knew the adverse

                                                  13
Case 1:19-cv-05949-MKB-RML Document 1 Filed 10/22/19 Page 14 of 15 PageID #: 14




 non-public information about Pareteum’s misstatement of revenue and profit and false financial

 statements.

         47.     As officers and/or directors of a publicly owned company, the Individual

 Defendants had a duty to disseminate accurate and truthful information with respect to

 Pareteum’s financial condition and results of operations, and to correct promptly any public

 statements issued by Pareteum which had become materially false or misleading.

         48.     Because of their positions of control and authority as senior officers, the

 Individual Defendants were able to, and did, control the contents of the various reports, press

 releases and public filings which Pareteum disseminated in the marketplace during the Class

 Period concerning Pareteum’s results of operations. Throughout the Class Period, the Individual

 Defendants exercised their power and authority to cause Pareteum to engage in the wrongful

 acts complained of herein. The Individual Defendants therefore, were “controlling persons” of

 Pareteum within the meaning of Section 20(a) of the Exchange Act. In this capacity, they

 participated in the unlawful conduct alleged which artificially inflated the market price of

 Pareteum securities.

         49.     By reason of the above conduct, the Individual Defendants are liable pursuant to

 Section 20(a) of the Exchange Act for the violations committed by Pareteum.

                                     PRAYER FOR RELIEF
         WHEREFORE, plaintiff, on behalf of himself and the Class, prays for judgment and
 relief as follows:
         (a)     declaring this action to be a proper class action, designating plaintiff as Lead

 Plaintiff and certifying plaintiff as a class representative under Rule 23 of the Federal Rules of

 Civil Procedure and designating plaintiff’s counsel as Lead Counsel;




                                                14
Case 1:19-cv-05949-MKB-RML Document 1 Filed 10/22/19 Page 15 of 15 PageID #: 15




        (b)     awarding damages in favor of plaintiff and the other Class members against all

 defendants, jointly and severally, together with interest thereon;

        awarding plaintiff and the Class reasonable costs and expenses incurred in this action,

 including counsel fees and expert fees; and

        (d)     awarding plaintiff and other members of the Class such other and further relief as

 the Court may deem just and proper.

                                   JURY TRIAL DEMANDED
        Plaintiff hereby demands a trial by jury.


 Dated: October 22, 2019                               Respectfully submitted,

                                                       THE ROSEN LAW FIRM, P.A.

                                                       By: /s/Phillip Kim
                                                       Phillip Kim, Esq. (PK 9384)
                                                       Laurence M. Rosen, Esq. (LR 5733)
                                                       275 Madison Avenue, 40th Floor
                                                       New York, NY 10016
                                                       Telephone: (212) 686-1060
                                                       Fax: (212) 202-3827
                                                       Email: pkim@rosenlegal.com
                                                               lrosen@rosenlegal.com

                                                       Counsel for Plaintiff




                                                 15
